Citation Nr: 9927364	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a head injury with a laceration scar and migraine 
headaches.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which granted service connection and 
assigned a 10 percent rating for residuals of a head injury, 
to include a scar and headaches, effective from  the date of 
receipt of claim, March 6, 1998.  The veteran appeals 
for a higher rating.

The veteran also filed a claim for service connection for a 
right hand condition in July 1998, and that claim was denied 
by an RO decision in August 1998.  In the VA Form 9 by which 
the veteran perfected his appeal of the claim for a rating in 
excess of 10 percent for residuals of a head injury, he also 
expressed his disagreement with the August 1998 rating 
decision regarding the right hand condition (diagnosed as 
carpal tunnel syndrome).  In October 1998, the RO issued a 
statement of the case addressing that claim, but the veteran 
has not perfected his appeal of this issue by filing a 
substantive appeal.  Accordingly, that matter is not 
presently before the Board.  The only issue certified on 
appeal is entitlement to a rating in excess of 10 percent for 
residuals of a head injury.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the appeal.

2.  The veteran's service-connected residuals of a head 
injury is productive of a well healed, asymptomatic scar and 
headaches without prostrating migraine attacks or a diagnosis 
of multi-infarct dementia.






CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent residuals 
of a head injury, to include a scar and headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.124a, Diagnostic Codes 8045, 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is an appeal of the original assignment 
of 10 percent disability evaluation, and, as such, the claim 
for a higher evaluation is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed with regard to this issue.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998).  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1 (1998).

The veteran was granted service connection for residuals of a 
head injury in June 1998.  He has recently reported at a VA 
examination that this head injury resulted from being mugged 
in January 1975.  However, service medical records indicate 
that the veteran was hit on the head at a night-club during a 
brawl in January 1975.  At the time, he had a skull fracture 
and scalp laceration, which was sutured.  There were no 
pertinent objective findings noted, and neurologically he was 
normal.  He was returned to full duty after several days.

The only post-service medical evidence of record is a report 
of April 1998 VA examination.  The veteran reported a head 
injury from an attempted mugging when he was hit from behind 
with an instrument suspected to be a machete.  He had a 
laceration and did not lose consciousness.  He stated that 
since that time he has had occasional headaches, which he 
treats with aspirin.  He reported having had an MRI done 
which was unremarkable.  He also reported that since the time 
of the head injury, he has migraines about once a year, which 
begin with some loss of vision, progressing to tunnel vision 
and an inability to focus.  He also experiences double vision 
during a migraine.  He takes aspirin and lies down and 
usually gets relief the headaches.  Since the time of the 
head injury he has experienced some numbness of the second 
and third fingers of the right hand.  On physical 
examination, the veteran had an entirely normal examination.  
A well-healed linear scar extending from the left lateral 
forehead diagonally to the apex of the scalp for a distance 
of 12 centimeters was noted.  Radiologic examination of the 
skull was normal.  Nerve conduction studies and an EMG were 
compatible with mild carpal tunnel syndrome on the right 
side.  The pertinent diagnoses were head injury, by history 
with a well-healed scar, and migraine.

The veteran's disability is evaluated either pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8045 for brain disease 
due to trauma, or 8100 for migraine.  Under Diagnostic Code 
8045, purely subjective complaints such as headache, 
dizziness, insomnia, etc., which are recognized as 
symptomatic of brain trauma, will be rated 10 percent.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

Under Diagnostic Code 8100, migraines involving prostrating 
attacks occurring once in two months over the last several 
months are given a 10 percent evaluation.  A 30 percent 
evaluation is awarded if migraines occur on average once a 
month.  If migraines occur less than once every two months, a 
noncompensable evaluation is assigned.  

The service medical records show that that the veteran 
sustained a head injury in January 1975 while on active duty, 
during a brawl in a night-club, which resulted in 5 inch 
scalp laceration and an underlying skull fracture.  The only 
apparent residuals of that injury noted in follow-up clinic 
notes are a scar and headaches.  

There is no post-service medical evidence pertaining to 
treatment for headaches or any other residuals of a head 
injury.  In reviewing the report of an April 1998 VA 
examination of the veteran, the Board notes that it is 
apparent that the veteran continues to have occasional 
headaches, which he treats with aspirin.  However, his 
current 10 percent rating takes into account these headaches.  
See 38 C.F.R. § 4.124a, Code 8045.  As there is no medical 
evidence of a diagnosis of multi-infarct dementia associated 
with brain trauma, a rating in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 is not 
warranted.

The Board further notes that the April 1998 VA examiner 
diagnosed migraine headaches.  While the physician did not 
causally link migraine headaches with a head injury that 
occurred more than 23 years earlier, the RO classified the 
veteran's headaches as migraine in rating his residuals of a 
head injury, although the rating decision notes only 
Diagnostic Code 8045 and that Code, in the Board's judgment, 
is appropriate because the veteran is service connected for 
residuals of a head injury, and the medical evidence shows 
that he has headaches that are post traumatic in origin.  In 
any event, there is no medical evidence of treatment for 
migraine headaches, and the April 1998 VA examination only 
notes the veteran's history of migraine headaches occurring 
approximately once a year.  Under Diagnostic Code 8100, 
migraines involving prostrating attacks occurring once in two 
months over the last several months are given a 10 percent 
evaluation; the next highest rating is 30 percent, which 
requires migraines occurring on average once a month.  Under 
these circumstances, a rating in excess of 10 percent is not 
warranted under Code 8100.  The Board has considered the 
veteran's statement that he suffers from migraines 8 times 
per year.  (See July 1998 notice of disagreement.)  However, 
there is no medical evidence to corroborate the veteran's 
statement of more frequent migraines, and, being a layman, he 
is not competent to give an opinion regarding the underlying 
cause of his headaches.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

The Board must also consider the veteran's service-connected 
scar.  The same disability may not be rated under different 
diagnostic codes, as this is considered pyramiding and must 
be avoided.  38 C.F.R. § 4.14.  However, it is permissible to 
evaluate different conditions that are encompassed in one 
disability under separate diagnostic codes if none of the 
symptomatology for one condition is duplicative of another 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  In reviewing the report of the April 1998 VA 
examination, the scar was noted to be well healed, and there 
is no indication of pain, tenderness, or any other symptom 
from the scar.  Thus, a compensable rating under 38 C.F.R. 
§ 4.118, Code 7804 is not warranted.  As to disfigurement, as 
there is no evidence of record that shows the scar is more 
than slightly disfiguring, a compensable rating under 
38 C.F.R. § 4.118, Code 7800 is not warranted. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 10 percent for residuals of a 
head injury must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

A rating in excess of 10 percent for residuals of a head 
injury, to include a scar and headaches is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

